Exhibit 10.3
 
STOCKHOLDER RIGHTS AGREEMENT
 
This STOCKHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as of ________,
2011, is entered into by and among Hampshire Group, Limited, a Delaware
corporation (“Parent”), and the individuals and entities listed on Schedule A
hereto (each, a “Stockholder”, and collectively, the “Stockholders”).
 
WHEREAS, Parent, RG Merger Sub, S.A., a Honduran sociedad anonima and a wholly
owned subsidiary of Parent, Rio Garment S. de R.L., a limited liability company
organized under the laws of the Republic of Honduras, and the Stockholders have
entered into that certain merger agreement (the “Merger Agreement”), dated as of
June 13, 2011;
 
WHEREAS, pursuant to the Merger Agreement, each Stockholder will receive from
Parent on the Closing Date (as defined below) shares of common stock, par value
$0.10 per share, of Parent (“Common Stock”), subject to the terms and conditions
set forth in the Merger Agreement;
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the parties desire to enter into this Agreement to become
effective upon the Effective Time (as defined below) in order to (i) grant to
the Stockholders certain rights relating to the registration of the Shares (as
defined below) and the appointment of representatives to the Board of Directors
of Parent (the “Board of Directors”) and (ii) set forth certain agreements with
respect to the Stockholders’ ownership of the Common Stock, Voting Securities
(as defined below) or Derivative Securities (as defined below) as set forth
below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
1.  Defined Terms.  As used in this Agreement, the following terms shall have
the following respective meanings:
 
(a)  “30-Day VWAP Per Share” shall mean, as of any time, the weighted-average
price per share of Common Stock as traded on the Pink Sheets under the symbol
“HAMP.PK” (or any other exchange and under any other symbol on and under which
shares of Common Stock of Parent may be traded from time to time) during the
30-day period ending on the trading day ended immediately prior to such time.
 
(b)  “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person.  For the purposes of this definition “control,” when used with respect
to any specified Person, shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
 
(c)  “Aggregate Holdback Shares” shall have the meaning ascribed to such term in
the Merger Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)  “Aggregate Outstanding Closing Date Shares” shall mean the number of shares
of Common Stock issued and outstanding as of the Closing Date.  For purposes of
this Agreement, the Aggregate Holdback Shares shall be deemed to be issued and
outstanding as of the Closing Date.
 
(e)  “Applicable Designee” shall mean the Stockholder Designee designated in
writing by the Stockholders on the date hereof.
 
(f)  “Applicable Limitations” shall mean (i) the fiduciary duties of the members
of the Board of Directors and the Nominating and Governance Committee, (ii) any
applicable law or regulation, (iii) any listing requirement of any securities
exchange on which the Common Stock is listed for trading, including the
applicable definition of “independence,” (iv) the certificate of incorporation
and the by-laws of Parent and (v) any charter of a committee of the Board of
Directors and any corporate governance principles or guidelines applicable to
the Board of Directors, if any.
 
(g)  “Beneficially Own” with respect to any securities shall mean having
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act, as in effect on the date hereof); provided, however,
that, subject to the next sentence, a Person will be deemed to beneficially own
(and have beneficial ownership of) all securities that such Person has the right
to acquire, whether such right is exercisable immediately or with the passage of
time or the satisfaction of conditions, including, without limitation, pursuant
to the Equityholders Distribution of Proceeds Agreement (as defined in the
Merger Agreement) without duplication.  For purposes of this Agreement, a
Stockholder shall be deemed to beneficially own (and have beneficial ownership
of) the Holdback Shares.  The terms “Beneficial Ownership” and “Beneficial
Owner” have correlative meanings.
 
(h)  “Change of Control” shall mean (a) any transaction in which a “person” or
“group,” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than any Stockholder or the Stockholders, their Affiliates and/or their
Permitted Transferees collectively, becomes the beneficial owner (as defined
under Rule 13d-3 under the Exchange Act), directly or indirectly, of more than
50% of the voting stock of Parent (other than as a direct result of the issuance
of equity securities by Parent in connection with an equity investment by a
Person or Persons in a transaction  or series of related transactions) or (b) a
sale, lease or other conveyance of all or substantially all of the assets of
Parent.
 
(i)  “Closing Date” shall have the meaning ascribed to such term in the Merger
Agreement.
 
(j)  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(k)  “Derivative Security” shall mean any subscription, option, conversion
right, warrant, phantom stock right or other agreement, security or commitment
of any kind obligating Parent or any of its subsidiaries to issue, grant,
deliver or sell, or cause to be issued, granted, delivered or sold, (i) any
Voting Securities or any other equity security of Parent, (ii) any securities
convertible into, or exchangeable or exercisable for, any Voting Securities or
other equity security of Parent or (iii) any obligations measured by the price
or value of any shares of capital stock of Parent.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)  “Effective Time” shall have the meaning ascribed to such term in the Merger
Agreement.
 
(m)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and all of the rules and regulations promulgated thereunder.
 
(n)  “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by Parent with the SEC.
 
(o)  “Group” shall mean any group of Persons who, with respect to those
acquiring, holding, voting or disposing of Voting Securities would, assuming
ownership of the requisite percentage thereof, be required under Section 13(d)
of the Exchange Act to file a statement on Schedule 13D with the SEC as a
“person” within the meaning of Section 13(d)(3) of the Exchange Act, or who
would be considered a “person” for purposes of Section 13(g)(3) of the Exchange
Act.
 
(p)  “Holdback Shares” shall mean, as of any time, the number of Aggregate
Holdback Shares that Parent is required to continue to reserve for issuance
pursuant to, and in accordance with, Section 3.3, Section 3.4, Section 3.5 or
Article 11 of the Merger Agreement.  For the avoidance of doubt, “Holdback
Shares” shall not include the Aggregate Holdback Shares that have been issued to
the Stockholders pursuant to, and in accordance with, the terms of the Merger
Agreement.
 
(q)  “Holder” shall mean any holder of Registrable Securities.
 
(r)  “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
(s)  “Limited-Transfer Cap” shall mean, with respect to a Stockholder, the
number of shares of Common Stock obtained by multiplying 0.25 by the Stockholder
Closing Date Shares.
 
(t)  “Majority Holders” shall mean the holders of a majority in interest of the
shares of Common Stock then held collectively by the Stockholders; provided that
so long as the Applicable Designee holds shares of Common Stock, the Majority
Holder shall be deemed to be the Applicable Designee.
 
(u)  “Merger” shall have the meaning ascribed to such term in the Merger
Agreement.
 
(v)  “Nominating and Governance Committee” shall mean the Nominating and
Governance Committee of the Board of Directors (or any successor committee
thereto).
 
 
3

--------------------------------------------------------------------------------

 
 
(w)  “One-Director Appointment Period” shall mean the period beginning on the
day immediately following the Two-Director Appointment Termination Date and
ending on the One-Director Appointment Termination Date.
 
(x)  “One-Director Appointment Termination Date” shall mean the first date on
which the Stockholders cease to collectively Beneficially Own a number of shares
of Common Stock equal to or exceeding the One-Director Appointment Threshold.
 
(y)  “One-Director Appointment Threshold” shall mean the number of shares of
Common Stock equal to (i) the Stockholder Closing Date Shares less (ii) the
product obtained by multiplying 0.20 by the Aggregate Outstanding Closing Date
Shares.
 
(z)  “Other Securities” shall mean securities of Parent sought to be included in
a registration other than Registrable Securities or Parent Securities.
 
(aa)  “Parent Securities” shall mean securities of Parent sought to be included
in a registration for Parent’s account other than Registrable Securities.
 
(bb)  “Permitted Cap” shall mean, as of any time, 34.9% of the issued and
outstanding shares of Common Stock as of such time.
 
(cc)  “Permitted Transfer” shall mean a Transfer (as defined in Section 3.1(a))
by any Stockholder to (i) an Immediate Family Member of such Stockholder, (ii) a
trust for the benefit of such Stockholder or one or more of such Stockholder’s
Immediate Family Members, (iii) an Affiliate of such Stockholder, (iv) another
Stockholder or an Affiliate of another Stockholder or (v) Scott Rusczyk
(collectively, “Permitted Transferees”); provided that such Permitted Transferee
expressly agrees in writing to be bound by the terms and conditions of this
Agreement as a Stockholder.
 
(dd)  “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or any other entity.
 
(ee)  “Registrable Securities” shall mean Shares Beneficially Owned by a
Stockholder, other than any such Shares the sale of which has been registered
pursuant to the Securities Act and which Shares have been sold pursuant to such
registration.
 
(ff)  “Rule 144” shall mean Rule 144 promulgated by the SEC under the Securities
Act.
 
(gg)  “SEC” shall mean the Securities and Exchange Commission.
 
(hh)  “Securities Act” shall mean the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.
 
(ii)  “Shares” shall mean the shares of Common Stock received by the
Stockholders in connection with the Merger.
 
 
4

--------------------------------------------------------------------------------

 
 
(jj)  “Special Registration” shall mean the registration of (i) equity
securities and/or options or other rights in respect thereof registered on
Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
Parent or its direct or indirect subsidiaries or in connection with dividend
reinvestment plans.
 
(kk)  “Standstill Expiration Date” shall mean (x) the three-year anniversary of
the Closing Date or (y) if the Applicable Designee is not elected chairman of
the Board of Directors at or before Parent’s 2012 annual meeting of
stockholders, the two-year anniversary of the Closing Date.
 
(ll)  “Stockholder Closing Date Shares” shall mean, with respect to a
Stockholder, the number of shares of Common Stock Beneficially Owned by such
Stockholder as of the Closing Date after giving effect to the consummation of
the Merger.
 
(mm)   “Two-Director Appointment Period” shall mean the period beginning on the
Closing Date and ending on the Two-Director Appointment Termination Date.
 
(nn)  “Two-Director Appointment Termination Date” shall mean the first date on
which the Stockholders cease to collectively Beneficially Own a number of shares
of Common Stock equal to or exceeding the Two-Director Appointment Threshold.
 
(oo)  “Two-Director Appointment Threshold” shall mean the number of shares of
Common Stock equal to (i) the Stockholder Closing Date Shares less (ii) the
product obtained by multiplying 0.10 by the Aggregate Outstanding Closing Date
Shares.
 
(pp)  “Voting Securities” shall mean the shares of Common Stock and any other
capital stock or equity securities of Parent having the general voting power
under ordinary circumstances to elect members of the Board of Directors, and any
other securities which are convertible into, or exchangeable or exercisable for,
Voting Securities.
 
2.  Representations and Warranties of Stockholders.  Each Stockholder, severally
and not jointly, hereby represents and warrants to Parent as follows:
 
2.1.  Authorization.  All action on the part of such Stockholder necessary for
the authorization, execution, delivery and performance of this Agreement has
been taken.  This Agreement constitutes the legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or other laws affecting creditors’ rights generally and by general equitable
principles.  Such Stockholder has all requisite power to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.
 
2.2.  No Conflict.  The execution and delivery of this Agreement by such
Stockholder will not conflict with or result in any violation of or default by
such Stockholder (with or without notice or lapse of time, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to a loss of a material benefit under (i) any provision of the
organizational documents of such Stockholder or (ii) any agreement or
instrument, permit, franchise, license, judgment, order, statute, law,
ordinance, rule or regulations, applicable to such Stockholder or its respective
properties or assets, except, in the case of clause (ii), as would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect (a) on such Stockholder or (b) on the ability of such Stockholder
to perform its obligations under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3.  Consents.  All consents, approvals, orders and authorizations required on
the part of such Stockholder in connection with the execution, delivery or
performance of this Agreement have been obtained and are effective.
 
2.4.  Beneficial Ownership.  As of the date hereof, such Stockholder does not
Beneficially Own any Voting Securities and, as of the Closing Date, such
Stockholder will not Beneficially Own any Voting Securities other than the
Stockholder Closing Date Shares.  Such Stockholder has not formed a Group with
any other Person or Persons and is not a member of a Group.  Such Stockholder
shall not take any actions such that it and any other Person or Persons may be
deemed to be a Group.
 
3.  Covenants.
 
3.1.  Lock-Up.
 
(a)  During the period commencing on the Closing Date and ending, subject to
Section 3.1(b), on the two-year anniversary thereof (such period, the “Lock-Up
Period”), no Stockholder shall, without the prior written consent of a majority
of the directors on the Board of Directors that are not affiliated with, or were
not appointed by, any Stockholder (the “Requisite Board Consent”), directly or
indirectly, (i) other than Permitted Transfers, offer, pledge, encumber,
hypothecate, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer (including the disposition of
any ownership interest in any entity to accomplish such disposition) (any such
act, a “Transfer”), any shares of Common Stock, Voting Securities or Derivative
Securities (collectively, the “Covered Securities”), or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Covered
Securities, whether any such swap or transaction is to be settled by delivery of
Common Stock or other securities, in cash or otherwise (“Derivative Transfers”),
except for Derivative Transfers by any Stockholder to (A) an Immediate Family
Member of such Stockholder, (B) a trust for the benefit of such Stockholder or
one or more of such Stockholder’s Immediate Family Members, (C) an Affiliate of
such Stockholder, or (D) another Stockholder or an Affiliate of another
Stockholder.
 
(b)  Notwithstanding Section 3.1(a), and subject to the limitations and
conditions below (including Section 3.1(c)), each Stockholder may, without the
Requisite Board Consent:
 
(i)  during the period commencing on the one-year anniversary of the Closing
Date and ending on the two-year anniversary of the Closing Date (such period,
the “Limited-Transfer Lock-Up Period”), Transfer Covered Securities; provided,
that, immediately prior to such Transfer, the 30-Day VWAP Per Share exceeds
$7.50; and provided further, that in no event may the aggregate Covered
Securities Transferred by such Stockholder pursuant to this Section 3.1(b)(i),
together with all Covered Securities Transferred by such Stockholder pursuant to
Section 3.1(b)(ii)(A), exceed such Stockholder’s Limited-Transfer Cap;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  Transfer Covered Securities,
 
A.  during the Limited-Transfer Lock-Up Period, provided, that, immediately
prior to such Transfer, the 30-Day VWAP Per Share exceeds $10.00;
 
B.  at any time pursuant to the exercise of such Stockholder’s Piggyback Rights
set forth in Section 4.1(a); or
 
C.  at any time after expiration of the Lock-Up Period;
 
(c)  Notwithstanding anything to the contrary contained herein, no Stockholder
may Transfer any Covered Security unless (i) such Transfer is pursuant to an
effective registration statement under the Securities Act and registered under
any applicable state or foreign securities laws, (ii) such Transfer is pursuant
to, and in accordance with, Rule 144 or (iii) such Transfer is pursuant to an
exemption from registration under the Securities Act; provided, that immediately
after the consummation of such Transfer, such transferee is not, to the
knowledge of such Stockholder (after reasonable inquiry), a 5% shareholder of
Parent within the meaning of Section 382(k)(7) of the Code.
 
(d)  Each Stockholder agrees and consents to the entry of stop-transfer
instructions with Parent’s transfer agent and registrar against the transfer of
the Covered Securities except in compliance with the foregoing restrictions.
 
3.2.  Standstill.
 
(a)  During the period commencing on the Closing Date and ending upon the
Standstill Expiration Date (such period, the “Standstill Period”), no
Stockholder shall, and each Stockholder shall cause their respective directors,
officers, employees, subsidiaries and Affiliates (such persons, collectively
with the Stockholders, the “Stockholder Related Persons”) not to (and shall
cause each Stockholder Related Person not to assist or form a Group, act in
concert or participate with or encourage other persons to), directly or
indirectly:
 
(i)  acquire or offer to acquire, seek, propose or agree to acquire, by means of
a purchase, tender or exchange offer, business combination or in any other
manner, Beneficial Ownership of any Covered Securities or material assets of
Parent or its subsidiaries, including rights or options to acquire such
ownership (a “Share Acquisition”) unless such Share Acquisition is made in
accordance with Section 3.2(b); provided, however, that this clause (i) shall
not prohibit the Stockholder Related Persons from collectively acquiring Common
Stock in connection with the Merger or after September 1, 2011, provided that
after giving effect to such acquisitions, the Stockholder Related Persons do not
collectively Beneficially Own in the aggregate (excluding any Covered Securities
of which David Gren has Beneficial Ownership solely as a result of the issuance
by Parent of options or Common Stock to him in his capacity as an employee of
Parent or its Affiliates)) more than the Permitted Cap.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)  seek or propose to influence, advise, change or control the management,
the Board of Directors, governing instruments or policies or affairs of Parent
or any of its Affiliates, including, without limitation, by means of a
solicitation of proxies (as such terms are defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the Exchange Act,
disregarding clause (iv) of Rule 14a-1(1)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), seeking to influence, advise or direct
the vote of any holder of Voting Securities of Parent or making a request to
amend or waive this provision (other than a Stockholder Designee (as defined
below) or an Affiliate of a Stockholder in its capacity as a member of the Board
of Directors or as an officer or employee of Parent or any of its Affiliates, as
applicable, in a manner consistent with such Stockholder Designee’s fiduciary
duties to, or such Affiliate’s scope of employment with, Parent or any of its
subsidiaries);
 
(iii)  make any public disclosure, or take any action that could require Parent
or any of its subsidiaries or its Affiliates to make any public disclosure, with
respect to any of the matters set forth above; or
 
(iv)  publicly announce an intention to do any of the foregoing.
 
(b)  If, during the Standstill Period, a Stockholder intends to make a Share
Acquisition, it shall first deliver to Parent a written notice of such intention
(a “Share Acquisition Notice”), which Share Acquisition Notice shall specify
(i) the number of shares of Common Stock the Stockholder then Beneficially Owns
and (ii) the number of shares of Common Stock (or other securities) such
Stockholder proposes to acquire in such Share Acquisition.  Within 10 days
following the date of delivery of a Share Acquisition Notice, Parent may
determine whether, in its reasonable judgment based upon advice of outside tax
counsel and in consultation with the Stockholder intending to make such Share
Acquisition and taking into account Parent’s reasonably expected future
activities, such Share Acquisition could be reasonably likely to cause an
“ownership change” of Parent for purposes of Section 382 of the Code (such a
determination, an “Ownership Change Determination”).  If Parent does not deliver
a notice of an Ownership Change Determination to such Stockholder within 10 days
after delivery of a Share Acquisition Notice, such Stockholder may effect such
Share Acquisition within 30 days following such delivery of such Share
Acquisition Notice provided that such Share Acquisition is otherwise in
compliance with Section 3.2(a).  If Parent delivers an Ownership Change
Determination, such Stockholder shall not effect such Share Acquisition.  The
process set forth in this Section 3.2(b) shall be followed with respect to each
Share Acquisition.
 
4.  Registration of Shares.
 
4.1.  Piggyback Rights.
 
(a)  Following the Closing Date, in the event that Parent at any time proposes
to conduct a registered public underwritten offering of shares of Common Stock
for cash, whether or not for sale for its own account (a “Contemplated
Offering”), subject to the last sentence of this Section 4.1(a), it shall at
each such time give prompt written notice (a “Piggyback Notice”) to each Holder
of its intention to do so, which Piggyback Notice shall specify, to the extent
then known, the number of shares of Common Stock to be offered; provided,
however, that, if Parent has not yet determined the number of shares of Common
Stock to be offered, the Piggyback Notice may specify a range of share numbers
that Parent is then contemplating and Parent shall undertake to inform the
Holder(s) upon a final determination regarding the size of the Contemplated
Offering, but the initial Piggyback Notice shall be deemed to constitute
adequate notice for purposes of this Agreement.  Upon the written request of a
Holder made within five (5) business days after receipt of the initial Piggyback
Notice by such Holder (which request shall specify the number of shares of
Common Stock intended to be disposed of by such Holder), subject to the other
provisions of this Section 4, Parent shall include in the Contemplated Offering
the Shares held by such Holder which Parent has been so requested to include
(the “Piggyback Rights”).  Notwithstanding anything to the contrary contained in
this Section 4.1, Parent shall not be required to include any Shares held by a
Holder in any offering pursuant to any Special Registration.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  Determination Not to Conduct Offering.  If, at any time after giving such
Piggyback Notice and prior to the completion of the Contemplated Offering,
Parent shall determine for any reason not to proceed with the Contemplated
Offering, Parent may, at its election, give written notice of such determination
to the Holders and thereupon Parent shall be relieved of its obligation to
include the Holders’ Shares in the Contemplated Offering; provided, however,
that in such event, Parent shall be responsible for all reasonable and
documented out-of-pocket costs, fees and expenses incurred by the Holders in
connection with such Contemplated Offering, including the reasonable fees and
expenses of one (1) counsel to the Holders incurred in connection with such
Contemplated Offering.
 
(c)  Cutbacks in Parent Offering.  If the Contemplated Offering is to be an
underwritten offering on behalf of Parent, and the lead underwriter or managing
underwriter advises Parent in writing that, in such firm’s good faith view, the
number of Parent Securities and Registrable Securities requested to be included
in such registration exceeds the number which can be sold in such offering
without being likely to have an adverse effect upon the price, timing or
distribution of the offering and sale of the Parent Securities and Registrable
Securities then contemplated, Parent shall include in such registration:
 
(i)  first, all Parent Securities;
 
(ii)  second, the Shares requested to be included in such registration by the
Holder(s), pro rata among the Holder(s) on the basis of the number of Shares
Beneficially Owned by each such Holder; and
 
(iii)  third, any other securities eligible to be included in such registration,
pro rata among the holders of such securities on the basis of the number of
shares Beneficially Owned by each such holder.
 
(d)  Cutbacks in Other Offerings.  If the Contemplated Offering is to be an
underwritten offering other than on behalf of Parent, and the lead underwriter
or managing underwriter advises Parent or the Holder(s) that, in such firm’s
good faith view, the number of Registrable Securities and Other Securities
requested to be included in such registration exceeds the number which can be
sold in such offering without being likely to have an adverse effect upon the
price, timing or distribution of the offering and sale of the Registrable
Securities and Other Securities then contemplated, Parent shall include in such
registration:
 
(i)  first, (A) the Other Securities held by any holder thereof with a
contractual right to include such Other Securities in such registration and (B)
the Shares requested to be included in such registration by the Holder(s), pro
rata among all such holders on the basis of the number of Other Securities or
Shares, as applicable, Beneficially Owned by such holders; and
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)  second, any other securities eligible to be included in such registration,
pro rata among the holders of such securities on the basis of the number of
shares Beneficially Owned by each such holder.
 
4.2.  Adjustment.  If at any time a Holder’s Registrable Securities as a class
shall have been increased, decreased, changed into or exchanged for a different
number or class of shares or securities as a result of a reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, combination or exchange of shares or other similar change in
capitalization, then an appropriate and proportionate adjustment shall be made
to the number of such Holder’s Registrable Securities for all purposes under
this Section 4.
 
4.3.  Blue Sky.  In connection with the registration under Section 4.1, Parent
shall take all actions necessary to permit the resale by the Stockholders of any
Common Stock under the blue sky laws of the several states, except that Parent
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this Section 4.3 be obligated to be so qualified, subject itself
to taxation in any such jurisdiction or to consent to general service of process
in any such jurisdiction.
 
4.4.  Expenses.  All expenses incident to Parent’s performance of or compliance
with this Section 4 will be borne by Parent, including, without limitation, all:
(i) registration and filing fees and expenses; (ii) expenses of printing and
(iii) (A) fees and expenses of counsel for Parent and (B) for any Contemplated
Offering, the reasonable fees and expenses of one (1) counsel to the
Stockholders.  Except as provided in the immediately preceding sentence under
clause (B), all expenses incident to a Stockholder’s exercise of its Piggyback
Rights under this Section 4 will be borne by such Stockholder, including,
without limitation, any commissions to be paid in connection with any sale of
shares (“Selling Expenses”) by the Stockholders.
 
4.5.  Termination of Registration Rights.   The obligations of Parent under this
Section 4 with respect to the Shares held by a Stockholder shall terminate on
the date on which such Stockholder may Transfer all such Shares pursuant to
Rule 144 under the Securities Act in any 90-day period.
 
4.6.  Reports Under Exchange Act.  With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Stockholder to sell Shares to the public without
registration, or pursuant to a registration of securities by Parent on Form S-3
to the extent available to Parent, Parent shall use best efforts to:
 
(a)  make and keep available adequate current public information required as a
condition to the availability of Rule 144;
 
(b)  file with the SEC in a timely manner all reports required of Parent under
the Exchange Act; and
 
 
10

--------------------------------------------------------------------------------

 
 
(c)  furnish to any Stockholder, so long as the Stockholder owns any Registrable
Securities, forthwith upon written request such other information as may be
reasonably requested in availing any Stockholder of any rule or regulation of
the SEC that permits the selling of any such securities without registration or
pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).
 
4.7.  Indemnification.
 
(a)  Parent will, and does hereby agree to, indemnify and hold harmless each
Stockholder, and each of their directors, officers, employees and agents and
each Person controlling any Stockholder with respect to any registration
effected pursuant to Section 4 against all claims, losses, damages, and
liabilities (or actions in respect thereto) including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, to which the
Stockholders may become subject under the Securities Act, the Exchange Act, or
other federal or state law insofar as such claims, losses, damages or
liabilities (or actions in respect thereto) arise out of or are based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement or prospectus relating to the Shares, or other
document, or any amendment or supplement thereto, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and will reimburse each such party
for any legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action;
provided that Parent will not be liable in any such case to the extent that any
such claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission based upon written information furnished to Parent
by such party.
 
(b)  Each Stockholder, severally and not jointly, will, if Shares held by or
issuable to such party are included in a registration effected pursuant to this
Agreement, indemnify Parent, each of its directors, officers, employees, agents
and each Person controlling Parent and the officers and directors of each such
controlling Person against all claims, losses, damages, and liabilities (or
actions in respect thereof) including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in the registration statement or the prospectus included therein, or
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and will reimburse
Parent, and each such director, officer, employee, agent and controlling Person,
for any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case to the extent, but only to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) was made in such
registration statement or prospectus, in reliance upon and in conformity with
written information furnished to Parent by such party; provided however, that in
no event shall the aggregate amounts payable by any Stockholder under this
Section 4.7(b) and Section 4.7(d) exceed the proceeds from the applicable
offering actually received by such Stockholder (net of any Selling Expenses paid
by such Stockholder), except in the case of fraud by such Stockholder.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)  Each party entitled to indemnification under this Section 4.7 (the
“Indemnified Party”) shall give written notice to the party required to provide
such indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and after the Indemnifying Party
assumes the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in the reasonable judgment
of the Indemnified Party, representation of such Indemnified Party by such
counsel would be inappropriate due to actual or potential differing interests
between such Indemnified Party and the Indemnifying Party in such proceeding in
which case such Indemnified Party shall have the right to employ separate
counsel to participate in such defense at the expense of the Indemnifying Party;
it being understood that the Indemnifying Party shall not, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations, be liable for
the reasonable fees and expenses of more than one separate firm of attorneys at
any time for all such Indemnified Parties provided, however, that the
Indemnifying Party shall bear the expenses of independent counsel for the
Indemnified Party if the Indemnified Party reasonably determines that
representation of more than one party by the same counsel would be inappropriate
due to actual or potential conflicts of interest between the Indemnified Party
and the Indemnifying Party.  No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the express written consent of each
Indemnified Party (not to be unreasonably withheld), consent to entry of any
judgment or enter into any settlement in respect of such claim or litigation.
 
(d)  If the indemnification provided for in subsection (a) or (b) of this
Section 4.7 is for any reason unavailable to a party to be indemnified with
respect to any claims, actions, demands, losses, damages, liabilities, costs or
expenses referred to therein, then each Indemnifying Party under any such
subsection, in lieu of indemnifying such Indemnified Party thereunder, hereby
agrees to contribute to the amount paid or payable by such Indemnified Party as
a result of such claims, actions, demands, losses, damages, liabilities, cost or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions which resulted in such claims,
actions, demands, losses, damages, liabilities, costs or expenses, as well as
any other relevant equitable considerations.  The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  Notwithstanding
the foregoing, (i) the amount a Stockholder shall be obligated to contribute
pursuant to this subsection (d) shall be limited to an amount equal to the per
share sale price (less any underwriting discount and commissions) multiplied by
the number of Shares sold by such party pursuant to the registration statement
which gives rise to such obligation to contribute (less aggregate amount of any
damages which such party has otherwise been required to pay in respect of such
claim, action, demand, loss, damage, liability, cost or expense or any
substantially similar claim, action, demand, loss, damage, liability, cost or
expense arising from the sale of such Shares), and (ii) in no event shall a
Stockholder’s liability pursuant to this Section 4.7(d), when combined with the
amounts paid or payable by such Stockholder pursuant to Section 4.7(b), exceed
the proceeds from the applicable offering actually received by such Stockholder
(net of any Selling Expenses paid by such Stockholder), except in the case of
fraud by such Stockholder.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution hereunder from any person who was not guilty of such fraudulent
misrepresentation.
 
 
12

--------------------------------------------------------------------------------

 
 
5.  Board of Directors.
 
5.1.  Stockholder Designees.
 
(a)  Following the Closing Date, and subject to the Applicable Limitations and
the other provisions of this Section 5, Parent hereby agrees that (a) during the
Two-Director Board Appointment Period, the Board of Directors shall take such
action as may be necessary to nominate two (2) members of the Board of Directors
designated by the Majority Holders, (b) during the One-Director Board
Appointment Period, the Board of Directors shall take such action as may be
necessary to nominate one (1) member of the Board of Directors designated by the
Majority Holders, (c) upon the One-Director Board Appointment Termination Date,
Parent shall have no obligation to nominate any member of the Board of Directors
designated by the Stockholders.  Each nominee so designated shall be reasonably
acceptable to a majority of the Board of Directors, which acceptance shall not
be unreasonably withheld (such nominees from time to time so designated, each a
“Stockholder Designee,” and collectively, the “Stockholder Designees.” The
initial Stockholder Designees are set forth on Schedule B.
 
(b)  If, at any time during the Two-Director Board Appointment Period or the
One-Director Board Appointment Period, as applicable, there shall occur a
vacancy in a Board of Directors seat previously occupied by a Stockholder
Designee by reason of resignation, removal, death or incapacity, then the Board
of Directors shall take such action as may be necessary to fill such vacancy
with another Stockholder Designee.
 
(c)  Provided that the Stockholders have the right to designate any Stockholder
Designees, the Stockholders shall be required to identify in writing the
proposed Stockholder Designee(s) by February 1 of the applicable year and to
cause each such Stockholder Designee to submit a completed director and officer
questionnaire provided by Parent, and any such person who is designated by the
Stockholders to serve as one of its Stockholder Designees shall be nominated by
the Nominating and Governance Committee for election to the Board of Directors
at Parent’s annual meeting of stockholders, subject to Applicable Limitations.
 
5.2.  Committee Memberships.  Following the Closing Date, and subject to the
Applicable Limitations and the other provisions of this Section 5, during the
Two-Director Board Appointment Period and the One-Director Board Appointment
Period, as applicable, the Stockholders shall have the right, upon their written
request, to have one of their Stockholder Designees serve as a member of each
committee of the Board of Directors (other than any committee of the Board of
Directors established to consider a transaction between Parent or any of its
Affiliates, on the one hand, and the Stockholders, the Stockholder Designees or
any of their respective Affiliates, on the other hand); provided, that,
notwithstanding the foregoing, the Nominating and Corporate Governance Committee
shall at all times be comprised of a majority of directors that are not
Stockholder Designees or Affiliates of any of the Stockholders.
 
 
13

--------------------------------------------------------------------------------

 
 
5.3.  None of the rights granted to the Stockholders under this Section 5 may be
assigned by the Stockholders without the prior written consent of Parent.
 
6.  Effective Date/Termination.  This Agreement shall automatically terminate
upon the occurrence of a Change of Control, provided that (i) the provisions of
Section 7 hereof shall survive any such termination and (ii) the provisions of
Section 4 shall continue until they terminate pursuant to Section 4.5.
 
7.  Miscellaneous Provisions.
 
7.1.  Parties in Interest.  Nothing in this Agreement is intended to confer any
rights or remedies on any Persons other than the Stockholders and Parent and
their respective successors and permitted assigns.  Nothing in this Agreement is
intended to relieve or discharge the obligations or liability of any third
persons to Parent or the Stockholders.  No provision of this Agreement shall
give any third persons any right of subrogation or action over or against Parent
or the Stockholders.
 
7.2.  Public Statements or Releases.  No Stockholder shall make any public
announcement with respect to the existence or terms of this Agreement or the
transactions provided for herein without the prior written approval of Parent.
 
7.3.  Notices.
 
(a)  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given, (ii) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and telephonic confirmation of receipt is obtained
promptly after completion of transmission, (iii) on the day of transmission if
sent via electronic mail transmission to the electronic mail addresses given
below, and electronic confirmation of receipt is obtained promptly after
completion of transmission, (iv) on the day after delivery to Federal Express or
similar overnight courier or the Express Mail service maintained by the U.S.
Postal Service or (v) on the fifth day after mailing, if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid and properly addressed, to the party as follows:
 
 
14

--------------------------------------------------------------------------------

 
 
If to Parent:


Hampshire Group, Limited
114 W. 41st Street
New York, NY 10036
Attn: Heath L. Golden
Facsimile: (212) 512-0388
e-mail: hgolden@hamp.com


with a copy (with shall not constitute notice) to:


Willkie Fan & Gallagher LLP
787 Seventh Avenue
New York, New York
10019 Attn:  Steven J. Gartner, Esq.
                       Mark A. Cognetti, Esq.
Facsimile: (212) 728-8111
e-mail:           sgartner@willkie.com
                       mcognetti@willkie.com


(b)  If to a Stockholder, to such Stockholder’s address or facsimile number set
forth on a signature page hereto, or to such other address or facsimile number
as such party may hereafter specify for such purpose by notice to each other
party hereto, in each case with a copy to (which shall not constitute notice):
 
Stevens & Lee
620 Freedom Business Center
Suite 200
P.O. Box 62330
King of Prussia, PA  19406
Attn: Steven M. Tyminski, Esq.
Facsimile: (610) 371-7986
e-mail: SMT@stevenslee.com


(c)  Any party may change its address for the purpose of this Section 7.3 by
giving the other party written notice of its new address in the manner set forth
above.
 
7.4.  Section and Paragraph Headings.  The Section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
7.5.  Severability.  In the event that any provision of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.
 
 
15

--------------------------------------------------------------------------------

 
 
7.6.  Governing Law.
 
(a)  This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without giving effect
to the principles of conflicts of laws thereof.
 
(b)  Each party hereto hereby waives, to the fullest extent permitted by law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise.  Each party hereto
hereby further agrees and consents that any such claim, demand, action, or cause
of action shall be decided by court trial without a jury and that the parties
may file a copy of this Agreement with any court as written evidence of the
consent of the parties to the waiver of their right to trial by jury.
 
7.7.  Consent to Jurisdiction; Service of Process.  The parties hereto hereby
submit to the exclusive jurisdiction of the federal courts of located in
Wilmington, Delaware in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, any
defense in any action, suit or proceeding for the interpretation or enforcement
of this Agreement, that they are not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in such courts or that
this Agreement may not be enforced in or by such courts or that their property
is exempt or immune from execution, that the suit, action or proceeding is
brought in an inconvenient forum, or that the venue of the suit, action or
proceeding is improper.  Service of process with respect thereto may be made
upon the parties  by mailing a copy thereof by registered or certified mail,
postage prepaid, to such party at its address as provided in Section 7.3.
 
7.8.  Amendments; Waivers.  This Agreement may be amended or modified, and any
of the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by Parent and each
Stockholder.  Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be nor construed
as further or continuing waiver of any such condition, or of the breach of any
other provision, term, covenant, representation or warranty of this Agreement.
 
7.9.  Successors and Assigns.  No party hereto shall assign this agreement
without the prior written consent of the other parties hereto; provided,
however, that the rights under this Agreement may be assigned by a Stockholder
pursuant to any Permitted Transfer (but only with all related obligations and
the express written acknowledgement of the transferee to be bound by the terms
and conditions of this Agreement).  Notwithstanding the foregoing, Parent shall
have the right to assign its rights and/or delegate its obligations hereunder to
any financing sources for collateral purposes.  This Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.
 
 
16

--------------------------------------------------------------------------------

 
 
7.10.  Interpretation.
 
(a)  When a reference is made in this Agreement to an Article, a Section, or
Schedule, such reference shall be to an Article of, a Section of, or Schedule
to, this Agreement unless otherwise indicated.  The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereof’, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All terms defined in this Agreement shall have the
defined meanings when used in any document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted assigns and
successors.
 
(b)  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
7.11.  Counterparts.  This Agreement may be executed by the parties hereto in
one or more counterparts or duplicate originals, each of which when so executed
and delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.  Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.  The exchange of a fully executed Agreement
(in counterpart or otherwise) by electronic transmission in PDF format or by
facsimile shall be sufficient to bind the parties.
 
7.12.  Entire Agreement.  This Agreement contains the entire understanding
between the parties hereto with respect to the transactions contemplated hereby
and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions.  All
schedules hereto and any documents and instruments delivered pursuant to any
provision hereof are expressly made a part of this Agreement as though
completely set forth herein.
 
[Remainder of Page Intentionally Left Blank]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
PARENT:
          HAMPSHIRE GROUP, LIMITED  
 
By: 
        Name:        Title:           




 
STOCKHOLDERS:
                 
 
 
       
Paul Buxbaum
 




 
 
       
David Gren
 


 

 
YIH III, LLC
               
 
By:
        Name: Benjamin Yogel      
Title:  Member of the Managing Member
   

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 


Name and Address of Stockholders
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Stockholder Designees
 

